Order entered June 26, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00852-CV

     PAYSON PETROLEUM, INC. AND MATTHEW CARL GRIFFIN, Appellant

                                            V.

           J. MICHAEL WHEELER AND JMW BROWN #1, LLC, Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-06306

                                        ORDER
              Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      Based on our opinion of this date, we AFFIRM the trial court’s February 26, 2015 order

setting supersedeas security. We LIFT THE STAY granted by order of March 11, 2015.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE